Citation Nr: 0637989	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-08 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active duty from May 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim for an 
increased (compensable) disability rating for right knee 
chondromalacia patella.

In May 2005, the veteran advised the RO that he had moved to 
within the jurisdiction of the RO located in Cincinnati, 
Ohio.

This matter was previously before the Board in January 2006, 
wherein it was remanded for additional development.  The 
requested development having been undertaken, the case has 
been returned to the Board for appellate review.

During the pendency of this appeal, in August 2006, the RO 
granted an increased disability rating of 10 percent for the 
service-connected right knee chondromalacia patella. 


FINDING OF FACT

The veteran's service-connected right knee chondromalacia 
patella is manifested by slight, but not moderate, impairment 
of the knee and evidence of osteoarthritis with  limitation 
of motion.


CONCLUSION OF LAW

A combined rating of 20 percent is warranted for the 
veteran's service-connected right knee chondromalacia 
patella, based on a formulation of 10 percent for 


impairment of the knee and 10 percent for arthritis with 
limitation of motion.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5257 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In the decision below, the Board grants the veteran's claim 
for an increased disability rating.  The RO has provided the 
necessary notice regarding the assignment of an effective 
date in a letter dated in September 2006, and will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected right knee disability has 
been rated 10 percent disabling under Diagnostic Code 5257 of 
the VA Schedule for Rating Disabilities, which provides for 
the evaluation of other impairment of the knee, to include 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted when severe; a 20 percent rating is 
warranted when moderate; and a 10 percent rating is warranted 
when slight.  38 C.F.R. § 4.71a (2006).

Degenerative arthritis is rated based on limitation of 
motion.  A 10 percent disability rating may also be assigned 
for arthritis established by X-ray along with some limitation 
of motion (but of insufficient degree to warrant a 
compensable rating under the limitation of motion codes).  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Normal range of motion for the knee is from 0 degrees, in 
which position the leg is extended straight out, to 140 
degrees, in which position the leg is flexed backward.  See 
38 C.F.R. § 4.71, Plate II (2006).

VA's Office of the General Counsel has provided additional 
guidance regarding ratings for disability of a knee.  
Specifically, where the medical evidence shows that a veteran 
has arthritis of a joint and where the Diagnostic Code 
applicable to the disability is not based upon limitation of 
motion, a separate rating for limitation of motion may be 
assigned under Diagnostic Code 5003, but only if there is 
additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97 (July 1, 1997).

VA outpatient treatment records dated from January 2001 to 
August 2002 reveal that the veteran reported a long history 
of right knee pain, most severe since October 2001, and that 
he had received intermittent treatment.  The veteran had 
reported popping and clicking of the right knee.  Examination 
of the knee showed evidence of mild effusion and atrophy.  
Range of motion was from zero degrees of extension to 110 
degrees of flexion with pain.

The veteran testified at a personal hearing at the RO in May 
2003.  He reported having pain, swelling, stiffness, and 
weakness in the knee.  He described that it would grind and 
pop, and become worse as the day went on.  The knee would 
sometimes lock up on him.  On a scale of one to 10, the pain 
was described as being about nine.  He would take medication 
and receive treatment at a VA medical center.  He indicated 
that he had asked for additional physical therapy, but had 
been refused.  He wore an elastic brace.  He also reported 
having had two surgeries on the knee, the most recent in 
March 2002.  

VA hospital treatment records dated from August 2003 to March 
2004 reveal that the veteran continued to be seen for 
symptoms associated with knee pain.  He continued to undergo 
physical therapy.  He had described that the knee pain was 
worse on the right than the left.  It was also noted that he 
had been issued bilateral knee braces.  He had also indicated 
that the right knee would lock, and that his pain would 
increase with walking, stairs, and bending.  Physical 
examination revealed some minor swelling in the knee, but it 
was not warm to touch.  There was atrophy noted at the distal 
quadriceps, medially and laterally.  There was also some 
grinding and popping noted in both knees.  Ligament stability 
was negative, but pain was noted with meniscus stress tests, 
medically and laterally.  Pain was also noted in the joint 
lines bilaterally.  X-ray evidence revealed degenerative 
changes in both knees. 

A VA examination report dated in July 2006 reveals that the 
examiner indicated having reviewed the veteran's entire 
claims folder in conjunction with the examination.  The 
veteran reported constant, sharp knee pain over the right 
patella. You also described stiffness, occasional swelling, 
giving way and locking.  He denied any falls and stated that 
he used over-the-counter medication for pain. Flare-ups were 
said to occur about once a week with increased pain and would 
last for several hours.  He had hinged braces for both knees 
and used a cane to ambulate. 

Physical examination revealed no evidence of swelling, 
effusion, edema, weakness, or instability.  There was 
tenderness present over the right patella.  Both knees showed 
crepitation on flexion and extension, but were stable and 
showed no evidence of laxity.  The right knee demonstrated 
active flexion from zero degrees to 65 degrees.  Motion 
beyond this point was said to be painful.  Passively, the 
right knee demonstrated full extension to zero degrees and 
limited flexion to 120 degrees.  Repetition did not result in 
additional limitation due to fatigue, weakness, or 
instability.  Motor strength of the right knee was three out 
of five without evidence of muscle atrophy.  Circumference of 
both lower extremities was symmetrical.  A magnetic resonance 
imagining (MRI) study revealed a horizontal tear of the 
posterior horn of the medial meniscus,  which might have 
represented a tear or residual tear; status post partial 
medial meniscectomy with diminutive body; fraying of free 
edge of the lateral meniscus, which might have represented 
postoperative change; and tricompartmental osteoarthritis 
with chondromalacia, predominantly involving the medial 
compartment.  The diagnosis, in pertinent part, was 
osteoarthritis and chondromalacia of the right knee; and 
status post right knee arthroscopic repair of tears of the 
medial and lateral meniscus.

The veteran's right knee is currently in receipt of a 10 
percent disability rating pursuant Diagnostic Code 5257, 
which provides for slight impairment of the knee.  To warrant 
a higher rating under Diagnostic Code 5257, the evidence 
would have to demonstrate that there is moderate or worse 
recurrent subluxation or lateral instability.  While the 
medical evidence of record has suggested some laxity 
resulting in the veteran's use of a knee brace justifying the 
10 percent disability rating assigned, there is no competent 
evidence of a moderate or greater impairment of the right 
knee manifested by subluxation or instability.  Accordingly, 
a disability rating in excess of 10 percent under Diagnostic 
Code 5257 is not warranted.

The analysis proceeds to a determination whether the veteran 
is entitled to a separate rating for arthritis with 
limitation of motion.  Arthritis has been confirmed by MRI.  
There is no evidence of limitation of flexion to 45 degrees 
or extension to 10 degrees, so as to warrant a 10 percent 
rating under Diagnostic Codes 5260, 5261.  However, it has 
been noted that motion is painful (see report of July 2006 VA 
examination), and flexion is limited to 120 degrees (as 
opposed to normal motion of 140 degrees).  Such findings 
justify a separate 10 percent disability rating under 
Diagnostic Code 5003.  Even with consideration of the factor 
of pain, limitation of motion to a greater degree is not 
shown.  Hence a separate rating in excess of 10 percent is 
not warranted.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule has 
been applied.

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).

The Board finds no evidence that the veteran's right knee 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case is not 
inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  While the 
veteran has had two surgeries of the right knee, the 
hospitalization was not extensive and has been considered in 
the assignment of the combined 20 percent disability rating 
set forth above.  

There is no objective evidence of any symptoms due to the 
right knee chondromalacia patella that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996). 


ORDER

A combined 20 percent rating for right knee chondromalacia 
patella, based on a formulation of 10 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5003, is granted, subject to the regulations governing 
payment of monetary awards.  



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


